IIill, O. J.
Thompson was a cropper for Hill during the year 1909. Under a verbal contract between the landlord and the cropper the former was to furnish the land, the stock, the supplies, and everything necessary to make the crop, except the labor. This was to lie furnished by the cropper and the members of his family. In making the crop and in the performance of his labor the cropper was to work under the direction and control of the landlord. For his labor the cropper was to receive one half of the net proceeds of the lint cotton raised on the farm, and one half of all the net proceeds of the other farm products (such as cane, ground-peas, potatoes, and hogs) except the corn and the., cottonseed,■ all of which was to be the landlord’s. The landlord was to advance dur-' ing the year, from time to time, supplies necessary for the support of the cropper and his family. At the end of the j’ear a settlement was made between the landlord and the cropper, and there rc*772mained in the hands of the landlord $98.29 net, which belonged to the cropper, under the contract. Before a settlement was made, however, a creditor of the cropper, holding a judgment rendered in 1903 for $250, sued out summons of garnishment against the landlord, and the landlord, in his answer to the summons of garnishment, set out the above-stated indebtedness of $98.29 to the cropper, arising under the cropper’s contract with him for the year 1909. The cropper claimed that this fund in the hands of his landlord was exempt from the process of garnishment. The trial judge held to the contrary, and this judgment constitutes the only alleged error for the consideration of this court. There was no controversy in the evidence. The contract between the landlord and the tenant, as above set out, was'admitted, and the judgment of $250 was admitted. The cropper testified that his family consisted of his wife and five children, three of the children being minors and two of them girls over the age of twenty-one years. The principal part of the work on the farm was done by the cropper and his oldest son, Ben, these two doing all the ploughing and all the heavy work incident to a farm. His wife and his children assisted him in hoeing and gathering the crop. Besides, on several occasions during the year, he exchanged work with two other adult sons, these two sons helping him for several days, and he in return helping them for several days. He was also compelled to employ additional labor for a few days to assist in picking his cotton. He had no contract with his two adult daughters, but they lived with him and were supported by him.
We think, under the facts of this case and adjudications of the Supreme Court, and a proper construction of the statute law of this State exempting the wages of a laborer from garnishment, that the court erred in holding that the wages of the cropper were not exempt from the process of garnishment. It has been repeatedly held by our Supreme Court that the statute exempting from process of garnishment the daily, weekly, or monthly wages of journeymen mechanics and day-laborers (Civil Code (1910), § 5298) should be given a liberal construction, to protect the rights of those for whom the statute was passed. Caraker v. Mathews, 25 Ga. 571; Butler v. Clark, 46 Ga. 468. And in designating the laborers who were embraced within the terms of the act, the Supreme Court has not confined itself to the express letter of the act, *773but has in many eases made most liberal constructions in order to carry out its manifest purpose. The act exempting from process of garnishment the daily, weekly, or monthly wages of the persons characterized as journeymen mechanics and day-laborers was enacted for the purpose of furnishing the means of support to the laborer and those dependent upon him. It was intended to apply to those whose sole income for support and maintenance of themselves and family is the proceeds of their manual labor. From time to time our Supreme Court has held that locomotive engineers, street-railway conductors, motormen, clerks in retail stores, railroad clerks, bookkeepers, public-school teachers, farm-hands, painters, bar-tenders, and stenographers were laborers, and that their wages, whether paid By the day, week, or month, semi-annually or annually, were exempt from the process of garnishment. Cohen v. Aldrich, 5 Ga. App. 256 (62 S. E. 1015). Tn the case of Oliver v. Macon Hardware Co., 98 Ga. 249 (25 S. E. 403, 58 Am. St. Rep. 300), the court declares that the tost for determining who is a laborer in any particular case is whether the work is mainly of a kind that requires mental skill, or business capacity, and involves the exercise of the intellectual faculties, rather than work the doing of which depends upon mere physical power to perform ordinary manual labor, — in other words, whether mind or muscle preponderates in the performance of the-work. Of course, every man, however intellectual his pursuit, may be in one sense a laborer, and every man who works with his liands, in order to win, must mix with his work and muscle, to some extent at least, his brain; and just in proportion as man mingles his thought with his labor does he excel, whatever may be his vocation. But it ought not to be difficult for a discriminating mind, under the test laid down by our Supreme Court, to determine in each particular case under which category the particular laborer falls. Does the sweat of the laborer’s brow come from the, work of his brain or the work of his hands ? If the latter, he is a laborer, although he may be a skilled laborer. The character of his work must determine the question. McPherson v. Stroup, 100 Ga. 228 (28 S. E. 157). Clearly, the act was made to protect and to give bread to the intelligent laborer as well as to the ignorant laborer. The most liberal case decided by our Supreme Court is that of Caraker v. Mathews, supra. In that case “Jordan [the laborer] was to be Caraker’s overseer for a year, *774at the price of $250, two hundred or two hundred and fifty pounds of pork, and thirty bushels of corn — the money to be paid daily, or weekly, as might be needed for the support of Jordan’s family,” and the court held that Jordan was a day-laborer, in the meaning of the law, and as such entitled to have his daily, weekly, or monthly wages exempt from the process of garnishment. When a person was employed to work on a farm for six months at a stipulated •price, but by the terms of his contract he could call, at any time during his service, for such portion of his earnings as he might require to supply his necessities, his wages were not subject to garnishment. Prothro v. Grubbs, 71 Ga. 863. There is no rational distinction on this point between a cropper and one who makes a contract to labor on a farm for a year, with the right to have advances according to necessities. To no character of laborer does the divine declaration, “In the sweat of thy face shalt thou eat bread,” apply more peculiarly and strongly than to what is known as the cropper class. The laborer of this class owns no land, no personal property of any consequence, has limited personal credit, and has usually a large family to support. The passing seasons only change the character of his labor. Preparing the soil, planting the seed, harvesting the crop, it is labor, hard manual labor, spring, summer, and winter, from sun up to sun down. He exercises no individual judgment, and takes no initiative, but is always under the control and direction of the landlord. The man and his family live as they labor, on advances,' sometimes grudgingly furnished by the landlord. When the }rear of labor closes and the day of settlement arrives and the advances are charged up, rarely is sufficient left to the cropper to feed and clothe himself and his family. In this case the year’s result from the labor of the family of seven left, after settlement with the landlord, was the meager pittance of $98.29. If this little sum should not be sacred to the support of the cropper and his wife and children, and should not be exempt from the claim of any creditor of the cropper, however just the claim may be, we know of no product of human labor that should be. If the wages of the overseer, the conductor, the engineer, the clerk, and the stenographer are exempt, why should not the wages of the cropper be also exempt? Advances made during the year are equivalent to wages paid during the year, and the net balance'left to the cropper at the end of the year, after settlement *775with the landlord, is in the nature of wages. In McElmurray v. Turner, 86 Ga. 215 (12 S. E. 359), the Supreme Court held that the share of the crop after the landlord had been fully settled with was simply a mode of paying the cropper wages for the labor of herself and her children; that the part of the crop which she and her children had made was in the nature of wages, and that her special laborer’s lien was not lost becairse her children aided her in making the crop, nor because she had also hired some outside assistance to help harvest the crop. The McElmurray case is almost identical in its facts with the instant case, and in principle is controlling. In the Garaker case, supra, Chief Justice Lumpkin declares that “all who come within the spirit of the act [meaning the exemption from garnishment act] should be brought within its provisions. I know no reason why the employees of corporations, or even journeymen mechanics, . . should have privileges withheld from those who till the earth. The cravings of hunger can no more be appeased in the one ease than the other.”- The' decision in the McElmurray case, supra, answers also the suggestion that as the cropper in the present case was assisted by two adult daughters and occasionally exchanged work with two sons, and hired some little assistance, he was a contractor, and not a laborer. It would be absurd to hold that because of these facts the work of the cropper rose to the dignity of intellectual labor and his wages were not exempt. If the landlord can be successfully garnished at the close of the year and the cropper’s share of the crop subjected, the result might be disastrous. The landlord would be unwilling to make advances to support the cropper, if he was to incur the annoyance and risk of litigation with the cropper’s creditors -at the close of the year; and surely the cropper would have little encouragement to finish his contract, if he knew that he would lose the small result of his year’s labors just when he needed it most. In that event the temptation would be strong to desert his landlord and his own crops and hire himself and his family as day laborers to be paid in money by the day. By this method he would be free from the pestiferous process of garnishment and reap the reward of his labors. In so far as we can, we will spare him the temptation to break his contract with his landlord, by holding that his part of the crop in the hands of the landlord is not subject to the process of garnishment, *776but, being in the nature of wages due the laborer, is clearly within the spirit of the statutory exemption. Judgment reversed.